DETAILED ACTION
This office action is a response to the amendment and arguments filed on July  19, 2022.
Claims 1, 3, 5-8 and 12-20 are pending.
Claims 1, 3, 5-8 and 12-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5-8 and 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised and set forth below according to the amended claims (See Office Action).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 6, 8, 10, 12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. U.S. Patent Application Publication 2020/02453553, hereinafter Tsai, in view of Yang et al. U.S. Patent Application Publication 2019/0124687, hereinafter Yang, and Kakishima et al. U.S. Patent Application Publication 2020/0120683, hereinafter Kakishima. 

Regarding Claim 1, Tsai discloses an uplink transmission method performed by a terminal (Abstract; Figure 1, 6 and 7; Paragraph [0060-0076]), the uplink transmission method comprising: 
receiving, from a base station, at least one downlink control information (DCI) for allocating first uplink transmission and second uplink transmission (Paragraph [0027-0028, 0041-0061] The DL grants for scheduling uplink transmissions and indicating channel access procedure); 
performing a first listen-before-talk (LBT) procedure for the first uplink transmission, and performing the first uplink transmission when the first LBT procedure is successful (Paragraph [0029-0042 and 0053-0056] In the channel access procedure, the UE 110 or the BS 120 can sense the channel, for example, by using Listen-Before-Talk (LBT) techniques, and evaluate the availability of the channel for the UL transmissions. The sensing slot duration T.sub.s1 is considered to be idle, when the UE 110 or the BS 120 senses the channel during the sensing slot duration and determines that a detected power for a duration (e.g., 4 μs) within the sensing slot duration is less than an energy detection threshold X.sub.Thresh. Otherwise, the sensing slot duration T.sub.sl is considered to be busy; Paragraph [0050] By performing the channel access procedure, the UE 110 can determine whether the accessed channel is idle or not. If the accessed channel is idle, the channel access procedure is successful and the UE 110 can occupy the accessed channel for the UL transmissions. Otherwise, the channel access procedure is failed and the UE 110 cannot occupy the accessed channel),
and performing a second LBT procedure for the second uplink transmission, and performing the second uplink transmission when the second LBT procedure is successful (Paragraph [0030 and 0055-0059] When the UL transmission 530 is outside of a channel occupancy that is indicated by the BS 120, the Type 1 channel access procedure with highest priority can be used. When the UL transmission 530 is inside of the COT, the different Type 2 channel access procedures can be used; The UE 110 can determine whether a Cat. 4 LBT can be switched to a Cat. 2 LBT for an UL transmission if the UL transmission is scheduled within a BS (e.g., gNB) initiated channel occupancy, based on the indicated remaining channel occupancy duration and indicated locations of the occupied sub-bands. For example, if the UE 110 determines a duration and a location of a remaining channel occupancy initiated by the BS 120 from a DCI with format 2_0, the UE 110 may switch from Type 1 channel access procedure to Type 2A channel access procedure for its corresponding UL transmissions scheduled within the remaining channel occupancy).
Tsai discloses reception of at least one downlink control information for allocating a first and second uplink transmission and discloses performing a listen before talk channel access procedure before the respective uplink transmissions determining whether to utilize a specific access procedure type but may not explicitly disclose wherein the first uplink transmission and the second uplink transmission are consecutively performed with a time interval longer than a predetermined time, the first uplink transmission is a transmission of a PUSCH or PUCCH and the second uplink transmission is transmission of a sounding reference signal (SRS).
However, Yang more specifically teaches wherein the first uplink transmission and the second uplink transmission are consecutively performed with a time interval longer than a predetermined time, the first uplink transmission is a transmission of a PUSCH or PUCCH and the second uplink transmission is transmission of a sounding reference signal (SRS) (Figure 8-12; Paragraph [0045] Optionally, a detection duration of the CCA detection is determined according to one of: predefinition; Downlink Control Information (DCI) information of a base station; and a parameter in the process of performing the LBT determined based on a frame structure or the UE scheduled condition or a time domain resource duration in the first time-frequency resource, and a duration corresponding to the parameter. Paragraph [0020] Optionally, the performing, by the UE, the LBT on the first time-frequency resource of the unlicensed carrier further includes at least one of: in the case that the first time-frequency resource is one OFDM symbol, performing, by the UE, a second LBT over a second time period within said one OFDM symbol; in the case that the first time-frequency resource is one OFDM symbol, performing, by the UE; Paragraph [0097 and 0230-0237] Configuring PRACH, SRS and PUSCH to perform LBT; Before transmitting the PRACH and/or the SRS and/or the PUSCH, the resource for performing LBT for PRACH, resource for performing LBT for transmitting SRS signal and for performing LBT before transmitting PUSCH are configured sequentially to respectively occupy one OFDM symbol. Before transmitting the PRACH and/or the SRS and/or the PUSCH, the resource for performing LBT for PRACH, resource for performing LBT for transmitting SRS signal and for performing LBT before transmitting PUSCH are configured sequentially to respectively occupy one OFDM symbol. In the following, it is assumed that the priority order of transmitting PRACH, SRS and PUSCH is: PRACH>SRS>PUSCH (the present embodiment is only one example, but the priority among the three is not limited thereto). After the detection is successful, subsequent PRACH resources and SRS resources and the PUSCH may be used to transmit information. Its time domain can occupy one symbol or multiple symbols; That is following a reception of DCI indicating parameters for transmission and performing a first and second LBT procedure the terminal transmits the first and second uplink transmission during a time interval longer than a predetermined time, the first uplink transmission being a transmission of a PUSCH or PUCCH and the second uplink transmission being a sounding reference signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tsai with the teachings of Yang. Yang provides a solution which enables preventing an intra-cell interference caused by uplink data transmission through an unlicensed carrier, and improving uplink data transmission quality (Yang Abstract).
	Tsai in view of Yang  briefly disclose reception of downlink control information for allocating first uplink transmission and second uplink transmission but fail to explicitly disclose wherein the at least one DCI is one DCI for allocating both the first uplink transmission and the second uplink transmission, the first uplink transmission is transmission of a PUSCH or PUCCH, and the second uplink transmission is transmission of a sounding reference signal (SRS).
However, Kakishima more specifically teaches wherein the at least one DCI is one DCI for allocating both the first uplink transmission and the second uplink transmission, the first uplink transmission is transmission of a PUSCH or PUCCH, and the second uplink transmission is transmission of a sounding reference signal (SRS) (Figure 12; Paragraph [0082 and 0097] the DCI of the PDCCH may indicate frequency resources allocated to both of the SRS and a data channel such as the PUSCH (joint signaling). That is, as shown in FIG. 12, the frequency resources allocated to both of the SRS and the PUSCH may be configured to be the same).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tsai with the teachings of Kakishima. Kakishima provides a solution which enables utilizing the UE to easily detect the frequency resources selected based on CSI measurement. The method enables reducing overheads of downlink signals to increase coverage of the CSI-RS by obtaining beamforming gain (Kakishima Abstract; Paragraph [0001-0010]).

Regarding Claim 3, Tsai in view of Yang and Kakishima disclose the uplink transmission method according to Claim 1. Tsai in view of Yang and Kakishima further disclose wherein the at least one DCI indicates a scheme of the first LBT procedure (Tsai Paragraph [0027-0028, 0041-0061] The DL grant indicates a first type of channel access procedure for the UL transmission. DCI can indicate a first type of channel access procedure for the UL transmission).

Regarding Claim 5, Tsai in view of Yang and Kakishima disclose the uplink transmission method according to Claim 1. Tsai in view of Yang and Kakishima further disclose wherein when the second uplink transmission is present within a channel occupancy time (COT) secured by the base station, the second LBT procedure is performed by a type 2 channel access scheme, and when the second uplink transmission is present outside the COT secured by the base station, the second LBT procedure is performed by a type 1 channel access scheme (Tsai Paragraph [0030 and 0055-0059] When the UL transmission 530 is outside of a channel occupancy that is indicated by the BS 120, the Type 1 channel access procedure with highest priority can be used. When the UL transmission 530 is inside of the COT, the different Type 2 channel access procedures can be used; The UE 110 can determine whether a Cat. 4 LBT can be switched to a Cat. 2 LBT for an UL transmission if the UL transmission is scheduled within a BS (e.g., gNB) initiated channel occupancy, based on the indicated remaining channel occupancy duration and indicated locations of the occupied sub-bands. For example, if the UE 110 determines a duration and a location of a remaining channel occupancy initiated by the BS 120 from a DCI with format 2_0, the UE 110 may switch from Type 1 channel access procedure to Type 2A channel access procedure for its corresponding UL transmissions scheduled within the remaining channel occupancy).

Regarding Claim 6, Tsai in view of Yang and Kakishima disclose the uplink transmission method according to Claim 1. Tsai in view of Yang and Kakishima further disclose wherein the second LBT procedure is performed by a type 1 channel access scheme (Tsai Paragraph [0030 and 0056-0059] The channel access procedure includes Type 1 and Type 2 channel access procedures. The Type 1 channel access procedures include a plurality of sub-types with different priorities. The Type 2 channel access procedures include a plurality of sub-types with different sensing intervals, such as Type 2A, Type 2B, and Type 2C channel access procedures; the UE 110 can determine whether a Cat. 4 LBT can be switched to a Cat. 2 LBT for an UL transmission if the UL transmission is scheduled within a BS (e.g., gNB) initiated channel occupancy, based on the indicated remaining channel occupancy duration and indicated locations of the occupied sub-bands. For example, if the UE 110 determines a duration and a location of a remaining channel occupancy initiated by the BS 120 from a DCI with format 2_0, the UE 110 may switch from Type 1 channel access procedure to Type 2A channel access procedure for its corresponding UL transmissions scheduled within the remaining channel occupancy).

Regarding Claim 8, Tsai discloses an uplink transmission method performed by a terminal (Abstract; Figure 1, 6 and 7; Paragraph [0060-0076]), the uplink transmission method comprising: 
receiving, from a base station, at least one downlink control information (DCI) for allocating first uplink transmission and second uplink transmission (Paragraph [0027-0028, 0041-0061] The DL grants for scheduling uplink transmissions and indicating channel access procedure); 
performing a first listen-before-talk (LBT) procedure for the first uplink transmission, and not performing the first uplink transmission when the first LBT procedure fails (Paragraph [0029-0042 and 0053-0056] In the channel access procedure, the UE 110 or the BS 120 can sense the channel, for example, by using Listen-Before-Talk (LBT) techniques, and evaluate the availability of the channel for the UL transmissions. The sensing slot duration T.sub.s1 is considered to be idle, when the UE 110 or the BS 120 senses the channel during the sensing slot duration and determines that a detected power for a duration (e.g., 4 μs) within the sensing slot duration is less than an energy detection threshold X.sub.Thresh. Otherwise, the sensing slot duration T.sub.sl is considered to be busy; Paragraph [0050] By performing the channel access procedure, the UE 110 can determine whether the accessed channel is idle or not. If the accessed channel is idle, the channel access procedure is successful and the UE 110 can occupy the accessed channel for the UL transmissions. Otherwise, the channel access procedure is failed and the UE 110 cannot occupy the accessed channel); 
and performing a second LBT procedure for the second uplink transmission, performing the second uplink transmission when the second LBT procedure is successful (Paragraph [0030 and 0055-0059] When the UL transmission 530 is outside of a channel occupancy that is indicated by the BS 120, the Type 1 channel access procedure with highest priority can be used. When the UL transmission 530 is inside of the COT, the different Type 2 channel access procedures can be used; The UE 110 can determine whether a Cat. 4 LBT can be switched to a Cat. 2 LBT for an UL transmission if the UL transmission is scheduled within a BS (e.g., gNB) initiated channel occupancy, based on the indicated remaining channel occupancy duration and indicated locations of the occupied sub-bands. For example, if the UE 110 determines a duration and a location of a remaining channel occupancy initiated by the BS 120 from a DCI with format 2_0, the UE 110 may switch from Type 1 channel access procedure to Type 2A channel access procedure for its corresponding UL transmissions scheduled within the remaining channel occupancy),
and not performing the second uplink transmission when the second LBT procedure fails (Paragraph [0050] By performing the channel access procedure, the UE 110 can determine whether the accessed channel is idle or not. If the accessed channel is idle, the channel access procedure is successful and the UE 110 can occupy the accessed channel for the UL transmissions. Otherwise, the channel access procedure is failed and the UE 110 cannot occupy the accessed channel).
Tsai discloses reception of at least one downlink control information for allocating a first and second uplink transmission and discloses performing a listen before talk channel access procedure before the respective uplink transmissions determining whether to utilize a specific access procedure type but may not explicitly disclose wherein the first uplink transmission and the second uplink transmission are consecutively performed with a time interval shorter than a predetermined time, the first uplink transmission is a transmission of a PUSCH or PUCCH and the second uplink transmission is transmission of a sounding reference signal (SRS).
However, Yang more specifically teaches wherein the first uplink transmission and the second uplink transmission are consecutively performed with a time interval longer than a predetermined time, the first uplink transmission is a transmission of a PUSCH or PUCCH and the second uplink transmission is transmission of a sounding reference signal (SRS) (Figure 8-12; Paragraph [0045] Optionally, a detection duration of the CCA detection is determined according to one of: predefinition; Downlink Control Information (DCI) information of a base station; and a parameter in the process of performing the LBT determined based on a frame structure or the UE scheduled condition or a time domain resource duration in the first time-frequency resource, and a duration corresponding to the parameter. Paragraph [0020] Optionally, the performing, by the UE, the LBT on the first time-frequency resource of the unlicensed carrier further includes at least one of: in the case that the first time-frequency resource is one OFDM symbol, performing, by the UE, a second LBT over a second time period within said one OFDM symbol; in the case that the first time-frequency resource is one OFDM symbol, performing, by the UE; Paragraph [0097 and 0230-0237] Configuring PRACH, SRS and PUSCH to perform LBT; Before transmitting the PRACH and/or the SRS and/or the PUSCH, the resource for performing LBT for PRACH, resource for performing LBT for transmitting SRS signal and for performing LBT before transmitting PUSCH are configured sequentially to respectively occupy one OFDM symbol. Before transmitting the PRACH and/or the SRS and/or the PUSCH, the resource for performing LBT for PRACH, resource for performing LBT for transmitting SRS signal and for performing LBT before transmitting PUSCH are configured sequentially to respectively occupy one OFDM symbol. In the following, it is assumed that the priority order of transmitting PRACH, SRS and PUSCH is: PRACH>SRS>PUSCH (the present embodiment is only one example, but the priority among the three is not limited thereto). After the detection is successful, subsequent PRACH resources and SRS resources and the PUSCH may be used to transmit information. Its time domain can occupy one symbol or multiple symbols; That is following a reception of DCI indicating parameters for transmission and performing a first and second LBT procedure the terminal transmits the first and second uplink transmission during a time interval longer than a predetermined time, the first uplink transmission being a transmission of a PUSCH or PUCCH and the second uplink transmission being a sounding reference signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tsai with the teachings of Yang. Yang provides a solution which enables preventing an intra-cell interference caused by uplink data transmission through an unlicensed carrier, and improving uplink data transmission quality (Yang Abstract).
	Tsai in view of Yang  briefly disclose reception of downlink control information for allocating first uplink transmission and second uplink transmission but fail to explicitly disclose wherein the at least one DCI is one DCI for allocating both the first uplink transmission and the second uplink transmission, the first uplink transmission is transmission of a PUSCH or PUCCH, and the second uplink transmission is transmission of a sounding reference signal (SRS).
However, Kakishima more specifically teaches wherein the at least one DCI is one DCI for allocating both the first uplink transmission and the second uplink transmission, the first uplink transmission is transmission of a PUSCH or PUCCH, and the second uplink transmission is transmission of a sounding reference signal (SRS) (Figure 12; Paragraph [0082 and 0097] the DCI of the PDCCH may indicate frequency resources allocated to both of the SRS and a data channel such as the PUSCH (joint signaling). That is, as shown in FIG. 12, the frequency resources allocated to both of the SRS and the PUSCH may be configured to be the same).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tsai with the teachings of Kakishima. Kakishima provides a solution which enables utilizing the UE to easily detect the frequency resources selected based on CSI measurement. The method enables reducing overheads of downlink signals to increase coverage of the CSI-RS by obtaining beamforming gain (Kakishima Abstract; Paragraph [0001-0010]).

Regarding Claim 10, Tsai in view of Yang and Kakishima as disclose the uplink transmission method according to Claim 8. Tsai in view of Yang and Kakishima further disclose wherein the at least one DCI indicates a scheme of the first LBT procedure (Tsai Paragraph [0027-0028, 0041-0061] The DL grant indicates a first type of channel access procedure for the UL transmission. DCI can indicate a first type of channel access procedure for the UL transmission).

Regarding Claim 12, Tsai in view of Yang and Kakishima disclose the uplink transmission method according to Claim 8. Tsai in view of Yang and Kakishima further disclose wherein the second LBT procedure is performed by a type 1, type 2, type 2A, type 2B, or type 2C channel access scheme (Tsai Paragraph [0030 and 0056-0059] The channel access procedure includes Type 1 and Type 2 channel access procedures. The Type 1 channel access procedures include a plurality of sub-types with different priorities. The Type 2 channel access procedures include a plurality of sub-types with different sensing intervals, such as Type 2A, Type 2B, and Type 2C channel access procedures; the UE 110 can determine whether a Cat. 4 LBT can be switched to a Cat. 2 LBT for an UL transmission if the UL transmission is scheduled within a BS (e.g., gNB) initiated channel occupancy, based on the indicated remaining channel occupancy duration and indicated locations of the occupied sub-bands. For example, if the UE 110 determines a duration and a location of a remaining channel occupancy initiated by the BS 120 from a DCI with format 2_0, the UE 110 may switch from Type 1 channel access procedure to Type 2A channel access procedure for its corresponding UL transmissions scheduled within the remaining channel occupancy).

Regarding Claim 15, Tsai discloses an uplink transmission method performed by a terminal (Abstract; Figure 1, 6 and 7; Paragraph [0060-0076]), the uplink transmission method comprising:
 receiving, from a base station, at least one downlink control information (DCI) for allocating first uplink transmission and second uplink transmission (Paragraph [0027-0028, 0041-0061] The DL grants for scheduling uplink transmissions and indicating channel access procedure); 
performing a first listen-before-talk (LBT) procedure for the first uplink transmission according to a scheme of the first LBT procedure indicated by the at least one DCI, and performing the first uplink transmission when the first LBT procedure is successful (Paragraph [0029-0042 and 0053-0056] In the channel access procedure, the UE 110 or the BS 120 can sense the channel, for example, by using Listen-Before-Talk (LBT) techniques, and evaluate the availability of the channel for the UL transmissions. The sensing slot duration T.sub.s1 is considered to be idle, when the UE 110 or the BS 120 senses the channel during the sensing slot duration and determines that a detected power for a duration (e.g., 4 μs) within the sensing slot duration is less than an energy detection threshold X.sub.Thresh. Otherwise, the sensing slot duration T.sub.sl is considered to be busy; Paragraph [0050] By performing the channel access procedure, the UE 110 can determine whether the accessed channel is idle or not. If the accessed channel is idle, the channel access procedure is successful and the UE 110 can occupy the accessed channel for the UL transmissions. Otherwise, the channel access procedure is failed and the UE 110 cannot occupy the accessed channel); 
and determining whether the second uplink transmission is present within a channel occupancy time (COT) secured by the base station; and performing a second LBT procedure in a channel access scheme varying according to whether the second uplink transmission is present within the COT secured by the base station (Paragraph [0030 and 0055-0059] When the UL transmission 530 is outside of a channel occupancy that is indicated by the BS 120, the Type 1 channel access procedure with highest priority can be used. When the UL transmission 530 is inside of the COT, the different Type 2 channel access procedures can be used; The UE 110 can determine whether a Cat. 4 LBT can be switched to a Cat. 2 LBT for an UL transmission if the UL transmission is scheduled within a BS (e.g., gNB) initiated channel occupancy, based on the indicated remaining channel occupancy duration and indicated locations of the occupied sub-bands. For example, if the UE 110 determines a duration and a location of a remaining channel occupancy initiated by the BS 120 from a DCI with format 2_0, the UE 110 may switch from Type 1 channel access procedure to Type 2A channel access procedure for its corresponding UL transmissions scheduled within the remaining channel occupancy), 
and performing the second uplink transmission when the second LBT procedure is successful (Paragraph [0050] By performing the channel access procedure, the UE 110 can determine whether the accessed channel is idle or not. If the accessed channel is idle, the channel access procedure is successful and the UE 110 can occupy the accessed channel for the UL transmissions. Otherwise, the channel access procedure is failed and the UE 110 cannot occupy the accessed channel). 
Tsai discloses reception of at least one downlink control information for allocating a first and second uplink transmission and discloses performing a listen before talk channel access procedure before the respective uplink transmissions determining whether to utilize a specific access procedure type but may not explicitly disclose wherein the first uplink transmission and the second uplink transmission are consecutively performed with a time interval longer than a predetermined time, the first uplink transmission is a transmission of a PUSCH or PUCCH and the second uplink transmission is transmission of a sounding reference signal (SRS).
However, Yang more specifically teaches wherein the first uplink transmission and the second uplink transmission are consecutively performed with a time interval longer than a predetermined time, the first uplink transmission is a transmission of a PUSCH or PUCCH and the second uplink transmission is transmission of a sounding reference signal (SRS) (Figure 8-12; Paragraph [0045] Optionally, a detection duration of the CCA detection is determined according to one of: predefinition; Downlink Control Information (DCI) information of a base station; and a parameter in the process of performing the LBT determined based on a frame structure or the UE scheduled condition or a time domain resource duration in the first time-frequency resource, and a duration corresponding to the parameter. Paragraph [0020] Optionally, the performing, by the UE, the LBT on the first time-frequency resource of the unlicensed carrier further includes at least one of: in the case that the first time-frequency resource is one OFDM symbol, performing, by the UE, a second LBT over a second time period within said one OFDM symbol; in the case that the first time-frequency resource is one OFDM symbol, performing, by the UE; Paragraph [0097 and 0230-0237] Configuring PRACH, SRS and PUSCH to perform LBT; Before transmitting the PRACH and/or the SRS and/or the PUSCH, the resource for performing LBT for PRACH, resource for performing LBT for transmitting SRS signal and for performing LBT before transmitting PUSCH are configured sequentially to respectively occupy one OFDM symbol. Before transmitting the PRACH and/or the SRS and/or the PUSCH, the resource for performing LBT for PRACH, resource for performing LBT for transmitting SRS signal and for performing LBT before transmitting PUSCH are configured sequentially to respectively occupy one OFDM symbol. In the following, it is assumed that the priority order of transmitting PRACH, SRS and PUSCH is: PRACH>SRS>PUSCH (the present embodiment is only one example, but the priority among the three is not limited thereto). After the detection is successful, subsequent PRACH resources and SRS resources and the PUSCH may be used to transmit information. Its time domain can occupy one symbol or multiple symbols; That is following a reception of DCI indicating parameters for transmission and performing a first and second LBT procedure the terminal transmits the first and second uplink transmission during a time interval longer than a predetermined time, the first uplink transmission being a transmission of a PUSCH or PUCCH and the second uplink transmission being a sounding reference signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tsai with the teachings of Yang. Yang provides a solution which enables preventing an intra-cell interference caused by uplink data transmission through an unlicensed carrier, and improving uplink data transmission quality (Yang Abstract).
	Tsai in view of Yang  briefly disclose reception of downlink control information for allocating first uplink transmission and second uplink transmission but fail to explicitly disclose wherein the at least one DCI is one DCI for allocating both the first uplink transmission and the second uplink transmission, the first uplink transmission is transmission of a PUSCH or PUCCH, and the second uplink transmission is transmission of a sounding reference signal (SRS).
However, Kakishima more specifically teaches wherein the at least one DCI is one DCI for allocating both the first uplink transmission and the second uplink transmission, the first uplink transmission is transmission of a PUSCH or PUCCH, and the second uplink transmission is transmission of a sounding reference signal (SRS) (Figure 12; Paragraph [0082 and 0097] the DCI of the PDCCH may indicate frequency resources allocated to both of the SRS and a data channel such as the PUSCH (joint signaling). That is, as shown in FIG. 12, the frequency resources allocated to both of the SRS and the PUSCH may be configured to be the same).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tsai with the teachings of Kakishima. Kakishima provides a solution which enables utilizing the UE to easily detect the frequency resources selected based on CSI measurement. The method enables reducing overheads of downlink signals to increase coverage of the CSI-RS by obtaining beamforming gain (Kakishima Abstract; Paragraph [0001-0010]).

Regarding Claim 16, Tsai in view of Yang and Kakishima disclose the uplink transmission method according to Claim 15. Tsai in view of Yang and Kakishima further disclose wherein the scheme of the first LBT procedure is a type 1 channel access scheme or a type 2/2A/2B/2C channel access scheme (Tsai Paragraph [0030 and 0056-0059] The channel access procedure includes Type 1 and Type 2 channel access procedures. The Type 1 channel access procedures include a plurality of sub-types with different priorities. The Type 2 channel access procedures include a plurality of sub-types with different sensing intervals, such as Type 2A, Type 2B, and Type 2C channel access procedures; the UE 110 can determine whether a Cat. 4 LBT can be switched to a Cat. 2 LBT for an UL transmission if the UL transmission is scheduled within a BS (e.g., gNB) initiated channel occupancy, based on the indicated remaining channel occupancy duration and indicated locations of the occupied sub-bands. For example, if the UE 110 determines a duration and a location of a remaining channel occupancy initiated by the BS 120 from a DCI with format 2_0, the UE 110 may switch from Type 1 channel access procedure to Type 2A channel access procedure for its corresponding UL transmissions scheduled within the remaining channel occupancy).

Regarding Claim 17, Tsai in view of Yang and Kakishima disclose the uplink transmission method according to Claim 15. Tsai in view of Yang and Kakishima further disclose wherein the at least one DCI further includes information on whether to apply a cyclic prefix (CP) extension to the first uplink transmission, information on a length value of the CP extension, and/or a channel access priority class of the first uplink transmission (Tsai Figure 2 and 3 channel access procedures with CP extension is applied; Paragraph [0030 and 0043-0051]).

Regarding Claim 18, Tsai in view of Yang and Kakishima disclose the uplink transmission method according to Claim 15. Tsai in view of Yang and Kakishima further disclose wherein the at least one DCI does not indicate a scheme of the second LBT procedure for the second uplink transmission (Tsai Paragraph [0055-0059] Second DCI received which doesn’t indicate a scheme of the second LBT; Rather only a first LBT channel access procedure is indicated; the UE can determined determine a second type of channel access procedure based on the first type of channel access procedure and the channel occupancy information in time and frequency domains).

Regarding Claim 19, Tsai in view of Yang and Kakishima disclose the uplink transmission method according to Claim 15. Tsai in view of Yang and Kakishima further disclose wherein CP extension is not applied to the second uplink transmission (Tsai Figure 2 and 3 Type 1 channel access procedure in which no CP extension is applied; Paragraph [0030 and 0055-0059] Type 1 Channel access procedure).

Regarding Claim 20, Tsai in view of Yang and Kakishima disclose the uplink transmission method according to Claim 15. Tsai in view of Yang and Kakishima further disclose wherein when the second uplink transmission is present within a channel occupancy time (COT) secured by the base station, the second LBT procedure is performed by a type 2/2A channel access scheme, and when the second uplink transmission is present outside the COT secured by the base station, the second LBT procedure is performed by a type 1 channel access scheme (Tsai Paragraph [0030 and 0055-0059] When the UL transmission 530 is outside of a channel occupancy that is indicated by the BS 120, the Type 1 channel access procedure with highest priority can be used. When the UL transmission 530 is inside of the COT, the different Type 2 channel access procedures can be used; The UE 110 can determine whether a Cat. 4 LBT can be switched to a Cat. 2 LBT for an UL transmission if the UL transmission is scheduled within a BS (e.g., gNB) initiated channel occupancy, based on the indicated remaining channel occupancy duration and indicated locations of the occupied sub-bands. For example, if the UE 110 determines a duration and a location of a remaining channel occupancy initiated by the BS 120 from a DCI with format 2_0, the UE 110 may switch from Type 1 channel access procedure to Type 2A channel access procedure for its corresponding UL transmissions scheduled within the remaining channel occupancy). 

Claims 7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Yang and Kakishima as applied to claim 4 and 11 above, and further in view of Um et al. U.S. Patent Application Publication 2018/0317244, hereinafter Um.
 
Regarding Claim 7, Tsai in view of Yang and Kakishima disclose the uplink transmission method according to Claim 1. Tsai in view of Yang and Kakishima disclose uplink transmissions including Sounding reference signals including an SRS symbol position which could be a first symbol of a subframe (Tang Paragraph [0117-0119]) but may not explicitly disclose wherein the second LBT procedure is performed only on a first symbol of a resource for transmitting the SRS.
However, Um more specifically teaches wherein the second LBT procedure is performed only on a first symbol of a resource for transmitting the SRS (Figure 10B; Paragraph [0146-0151] In the unlicensed uplink transmission burst, an existing SRS transmission location may also be configured as a section for a channel state assessment (CCA). In the case in which the SRS (or SRS section) is configured as the CCA section; The SRS symbol set includes a plurality of time domain symbols (SC-FDMA symbols) (starts from a start time point of the subframe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tsai in view of Um and Yang with the teachings of Um. Um provides a solution which enables transmitting and organizing the signal on time division duplex (TDD) in the unlicensed band during time-sharing process (Um’244 Paragraph [0010-0036]).

Regarding Claim 13, Tsai in view of Yang and Kakishima disclose the uplink transmission method according to Claim 8. Tsai in view of Yang and Kakishima disclose uplink transmissions including Sounding reference signals including an SRS symbol position which could be a first symbol of a subframe (Tang Paragraph [0117-0119]) but may not explicitly disclose wherein the second LBT procedure is performed only on a first symbol of a resource for transmitting the SRS.
However, Um more specifically teaches wherein the second LBT procedure is performed only on a first symbol of a resource for transmitting the SRS (Figure 10B; Paragraph [0146-0151] In the unlicensed uplink transmission burst, an existing SRS transmission location may also be configured as a section for a channel state assessment (CCA). In the case in which the SRS (or SRS section) is configured as the CCA section; The SRS symbol set includes a plurality of time domain symbols (SC-FDMA symbols) (starts from a start time point of the subframe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tsai in view of Um and Yang with the teachings of Um. Um provides a solution which enables transmitting and organizing the signal on time division duplex (TDD) in the unlicensed band during time-sharing process (Um’244 Paragraph [0010-0036]).

Regarding Claim 14, Tsai in view of Yang, Kakishima and Um disclose the uplink transmission method according to Claim 13. Tsai in view of Yang, Kakishima and Um further disclose wherein when the second LBT procedure fails, the entire SRS is not transmitted (Tsai Paragraph [0050]; Yang Paragraph [0097 and 0215]; Um Paragraph [0090] When it is determined that the unlicensed band is in a busy state, the communication nodes may not transmit the signals).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414